DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 3/22/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 11, 12, 14, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20090108591 to DeVries in view of US Pat No 8,733,807 to Williams, US Pat No 2,275,760 to Hoffman and US Pat No 411,955 to Ellis.


    PNG
    media_image1.png
    630
    1376
    media_image1.png
    Greyscale

DeVries discloses an apparatus that comprises a latching assembly that comprise a striker member.
The striker member is configured to be selectively affixed to a striker base assembly in such a way that the striker member, in use, is securely positioned and aligned along a horizontal alignment once the striker base assembly is affixed to the gate assembly, and once the striker member is affixed to the striker base assembly. 
The striker member is also configured to be selectively vertically moveable from a first vertical position, in which the striker member and a latch assembly are misaligned relative to each other, to a second vertical position, in which the striker member and the latch assembly are aligned relative to each other, in such a way that:
the striker member, in use, remains horizontally aligned while the striker member is moved from the first vertical position to the second vertical position; and 
the striker member and the latch assembly, in use, are securely latchable with each other in the second vertical position. 

The striker base assembly also includes an extended member (14) configured to extend from the striker plate and provided with an elongated guide channel (22) configured to receive the elongated bar.
The striker assembly further comprises a connector assembly configured to selectively connect the elongated bar to the extended member after the elongated bar is received in the elongated guide channel.
The connector assembly includes a nut assembly (30b) defining an opening, which extends through the nut assembly, and is configured to receive the elongated bar. 
The connector assembly further includes a head portion (30a) defining a channel extending through the head portion configured to receive the threaded portion of the elongated bar. 
The extended member is configured to be positioned between the head portion and the nut assembly. 
The head portion is moveable along the extended member by rotating the nut assembly, which loosens the head portion and the nut assembly to permit free sliding movement of the head portion, the nut assembly and the elongated bar along a length of the extended member.

First, DeVries fails to disclose that the nut assembly includes teeth surrounding the opening configured to face the extended member.

    PNG
    media_image2.png
    631
    524
    media_image2.png
    Greyscale

Williams teaches that it is well known in the art to provide teeth on a head portion (160), that when engaged to an elongated bar (158), in use, will be capable of engaging a surface of an extended member.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the head portion described by DeVries with teeth, as taught by 

Second, DeVries fails to disclose that the head portion has a guide-engagement member extending from one side of the head portion. 

    PNG
    media_image3.png
    427
    663
    media_image3.png
    Greyscale

Williams teaches that it is well known in the art to provide a head portion (20) with a guide engagement member (21) extending from one side of the head portion, in order to be placed within an elongated guide channel (18) of an extended member (16), for stable the head portion and, when in use, guide the assembly within the channel when the head portion is moved.

    PNG
    media_image4.png
    225
    268
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the head portion described by DeVries with a guide engagement member, as taught by Williams, in order to guide the assembly when moved within the guide channel.

Third, DeVries fails to disclose that the striker assembly is used in a gate assembly and that the gate assembly further comprises latch assembly affixed to a latch base assembly that is configured to be vertically aligned. De Vries discloses the use of the striker assembly with respect to a movable member moving relative to a stationary member having a latch assembly (fig 7).
Ellis teaches that it is well known in the art to provide a similar striker assembly (i), which comprises a striker member (k) affixed to a striker base assembly (j), used in combination to a latch assembly (b) affixed to a latch base assembly (a and f) of a gate assembly (not shown). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the striker assembly described by De Vries, used to latch a movable member with respect to a stationary member, like a gate assembly, as taught by Ellis, .  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20090108591 to DeVries in view of US Pat No 8,733,807 to Williams, US Pat No 2,275,760 to Hoffman, US Pat No 411,955 to Ellis and further in view of US Pat Application Publication No 20100156119 to Mueller et al (Mueller).
De Vries, as modified by Williams, Hoffman and Ellis, fails to disclose that the striker plate is configured to be connectable to a post-mount assembly; and a mount connector is configured to affix the post-mount assembly to a rear portion of the striker plate; and the post-mount assembly is configured to be selectively connectable to a post. At the instant, Ellis discloses that the striker plate is directly attached to the post.

    PNG
    media_image5.png
    400
    873
    media_image5.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the striker plate described by De Vries, as modified by Williams, Hoffman and Ellis, attached to a post mount assembly and using a mount connector, as taught by Mueller, in order to secure the striker to the post without using fasteners and drilling holes on the plate.

Response to Arguments
The current amendment overcomes the previous 112 2nd paragraph rejections.
The current amendment also overcomes the rejection in view of Robbins and Ely.
With respect to the rejection in view of DeVries, the current amendment overcomes the rejection. 
The applicant argues that DeVries fails to disclose that the bolt 24 is used without the lock nut 30 of the lock nut 30 is removed bolt 24. At the instant, the argument is not persuasive since this connection has nothing to do with what is claimed. So, his opinion about “destroying the function of the device, etc.” is not persuasive.

However, in view of the current amendment, a new rejection has been made on the record, in view of DeVries, as modified by Williams, Hoffman and Ellis.

Prosecution has been closed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 13, 2021.